Case 2:19-cv-14068-JMV-JBC Document 24 Filed 03/04/21 Page 1 of 2 PageID: 63




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 JULIA IRELAND MEO, AS THE                         :
 ADMINISTRATOR AD PROSEQUENDUM                     :
 FOR THE ESTATE AND HEIRS-AT-LAW                   : Civil Action No. 2:19-CV-5619
 OF BRADLEY IRELAND, DECEASED                      : (CCC)(MF)
                                                   :
                               Plaintiff(s)        :
                                                   :
                v.                                 :
                                                   :
 APPLE, INC.                                       :
                                                   :
                               Defendant(s)
                                                   :
 UNION MANAGEMENT, LLC                             : Civil Action No. 2:19-CV-14068
                                                   : (CCC)(MF)
                               Plaintiff           :
                                                   :
                v.                                 :
                                                   :
 APPLE, INC.                                       :
                                                   :
                               Defendant
                                                   :

                             AMENDED SCHEDULING ORDER

       This matter having come before the Court by a joint letter request submitted by the

parties on March 4, 2021, and good cause appearing,

       IT IS, on this 4th day of March 2021, ORDERED:

       1.      Parties shall complete all fact discovery by May 3, 2021.

       2.      Plaintiffs shall designate expert witnesses and provide expert reports by June 2,
               2021.

       3.      Defendant shall designate expert witnesses and provide expert reports by August
               2, 2021.

       4.      All expert depositions shall be completed by October 29, 2021.

       5.      A Conference is scheduled to take place on May 5, 2021 at 3:00 PM. Participants
               will dial (1-888-684-8852) and the Access Code (1364268#) to join in on the
               conference call.
Case 2:19-cv-14068-JMV-JBC Document 24 Filed 03/04/21 Page 2 of 2 PageID: 64




                                   _s/Mark Falk_____________________________
                                   MARK FALK
                                   United States Magistrate Judge




                                     2
